Case: 20-60488     Document: 00516306389         Page: 1     Date Filed: 05/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 4, 2022
                                  No. 20-60488                         Lyle W. Cayce
                                                                            Clerk

   Norma Noemi Carranza-Albayero,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                     Petition for Review of and Order of the
                         Board of Immigration Appeals
                             BIA No. A094 797 352


   Before Wiener, Graves, and Duncan, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          Norma Noemi Carranza-Albayero seeks review of a Board of
   Immigration Appeals (BIA) order denying her motion to reconsider its
   summary affirmance of an immigration judge’s (IJ) refusal to reopen her
   removal proceedings. Carranza-Albayero contends that the BIA failed to




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60488        Document: 00516306389        Page: 2   Date Filed: 05/04/2022




                                    No. 20-60488


   address her argument that she received faulty notice of her removal order.
   Because we lack jurisdiction over this matter, we dismiss it.
                                         I.
          Carranza-Albayero is an El Salvadorean citizen who entered the
   United States without inspection in 2006. The day she entered the United
   States, she was charged as removable and was personally served with a notice
   to appear (NTA) at a removal hearing. The NTA informed her of the
   consequences of failing to appear at the hearing and instructed her to keep
   the immigration court apprised of any changes to her mailing address.
   Carranza-Albayero did not appear at her hearing and was ordered removed
   in absentia on July 13, 2006, the date specified on her NTA. The removal
   order was mailed to Carranza-Albayero’s address of record in Houston, but
   it was returned with a “wrong address” notation.
          Carranza-Albayero learned about the removal order twelve years later
   when Immigration and Customs Enforcement agents came to her door in
   Virginia. She then moved to reopen her proceedings and rescind the in
   absentia removal order. An IJ denied that motion, refusing to exercise his
   reopening authority on a number of grounds. Carranza-Albayero appealed
   that decision to the BIA, but she challenged only the IJ’s refusal to reopen
   the proceedings sua sponte. The BIA summarily affirmed. Carranza-
   Albayero did not appeal the summary denial to this court. Instead she asked
   the BIA to reconsider, again challenging only the IJ’s refusal to exercise its
   sua sponte reopening authority. The BIA refused to reconsider its initial
   affirmance, this time issuing a reasoned opinion. Carranza-Albayero timely
   petitioned this court for review of the BIA’s denial of her motion for
   reconsideration.
          The parties agree that we have jurisdiction under 8 U.S.C. § 1252, at
   least insofar as Carranza-Albayero seeks review of the BIA’s denial of the
   motion to reconsider. We disagree.




                                         2
Case: 20-60488     Document: 00516306389           Page: 3   Date Filed: 05/04/2022




                                    No. 20-60488


                                        II.
          This appeal highlights the procedural and jurisdictional hurdles to
   challenging in absentia removal orders. An alien who fails to appear at her
   removal hearing despite written notice “shall be ordered removed in
   absentia” unless the government fails to prove her removability. 8 U.S.C.
   § 1229a(b)(5)(A). An alien seeking to challenge an in absentia removal order
   must file a motion with the immigration court, which either seeks reopening
   and reconsideration of the removal order or asserts that her NTA was faulty
   under the Immigration and Naturalization Act. Id. § 1229a(b)(5)(C). See
   Singh v. Gonzales, 436 F.3d 484, 489 (5th Cir. 2006). Carranza-Albayero
   received proper notice of her removal proceedings under the INA. This case
   concerns her attempt to get the immigration judge to reopen and reconsider
   her in absentia removal order.
                                        A.
          An alien may file one motion to reconsider a decision that she is
   removable. 8 C.F.R. § 1003.23(b). But she has a few options for how to seek
   reconsideration. She can invoke: (i) the immigration court’s regulatory power
   to “sua sponte” reopen proceedings under 8 C.F.R. §§ 1003.23(b) or
   1003.2(a); and/or (ii) her statutory right to reopen proceedings under
   8 U.S.C. § 1229a(c)(7). See Lugo-Resendez v. Lynch, 831 F.3d 337, 341 (5th
   Cir. 2016). In a regulatory motion to reopen, the petitioner invokes the IJ’s
   discretionary authority to reopen removal proceedings “sua sponte.”
   Gonzalez-Cantu v. Sessions, 866 F.3d 302, 304 (5th Cir. 2017). Whichever
   route the petitioner chooses, “a motion to reopen that does not comply with
   the requirements of § 1229a(c)(7) must be construed as a regulatory motion
   to reopen—even if it is labeled as a statutory motion to reopen.” Lugo-
   Resendez, 831 F.3d at 342. One such requirement is timeliness. While a




                                         3
Case: 20-60488        Document: 00516306389              Page: 4       Date Filed: 05/04/2022




                                         No. 20-60488


   regulatory motion may be filed “at any time,” 1 a motion for statutory
   reopening must be filed within ninety days of the final removal order.
   8 U.S.C. § 1229a(c)(7)(C)(i). The deadline for statutory reopening is,
   however, subject to tolling. Lugo-Resendez, 831 F.3d at 344-45. Thus, an
   untimely motion to reopen that does not seek equitable tolling will be deemed
   a motion for regulatory reopening regardless of how the motion is labeled.
                                               B.
           The automatic conversion of statutorily deficient motions to reopen
   has jurisdictional significance. While circuit courts have jurisdiction to
   review denials of motions for statutory reopening, see Mata v. Lynch, 576 U.S.
   143, 149 (2015), they lack jurisdiction to review decisions to decline sua sponte
   (i.e. regulatory) reopening. Hernandez-Castillo v. Sessions, 875 F.3d 199, 206
   (5th Cir. 2017). We may review appeals from a BIA decision involving both
   statutory and regulatory reopening power, but only insofar as the decision
   involves statutory reopening. Mata, 576 U.S. at 149. And because we
   automatically convert statutorily deficient motions to reopen into motions for
   regulatory reopening, the BIA’s treatment of an untimely motion to reopen
   is generally unreviewable in this court. Lugo-Resendez, 831 F.3d at 342. The
   statutory deadline for motions to reopen, however, is subject to tolling. Id. at
   343. Thus, although a statutorily deficient motion to reopen—e.g., an
   untimely motion to reopen—will be treated as a regulatory motion (thus


           1
             Section 1229a(c)(6)(B) provides that a motion to reconsider “must be filed within
   30 days of the date of entry of a final administrative order of removal,” and section
   1229a(c)(7)(C)(i) mandates that a motion to reopen “shall be filed within 90 days of the
   date of entry of a final administrative order of removal.” The Code of Federal Regulations
   provides that an immigration judge may upon “his or her own motion” “at any time . . .
   reopen or reconsider any case in which he or she has made a decision, unless jurisdiction is
   vested with the Board of Immigration Appeals.” 8 C.F.R. § 1003.23(b) (emphasis added).
   The regulations also provide that the BIA “may at any time reopen or reconsider” on its
   own motion any case in which it has rendered a decision. 8 C.F.R. § 1003.2(a) (emphasis
   added).




                                                4
Case: 20-60488         Document: 00516306389              Page: 5       Date Filed: 05/04/2022




                                          No. 20-60488


   depriving this court of jurisdiction to review the BIA’s treatment of such an
   order), we have held that a petitioner can get around this bar by asking the IJ
   to toll the statutory limitations period. 2 See Lugo-Resendez, 831 F.3d at 342-
   43.
           The last piece of the framework necessary to determine our
   jurisdiction in this case involves the alien’s choice of which order to appeal.
   “[T]he BIA’s denial of an appeal and its denial of a motion to reconsider are
   two separate final orders, each of which require[s] [its] own petitions for
   review.” Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006) (internal
   quotation marks and citation omitted). A petition for review of an order
   denying a motion for reconsideration does not automatically bring up for
   review an underlying order denying a motion to reopen. See Kane v. Holder,
   581 F.3d 231, 237 n.14 (5th Cir. 2009). An appeal from the BIA’s motion to
   reopen does not necessarily allow us to review the underlying order. But a
   petitioner can secure review of the underlying order by urging, in her motion
   for reconsideration, the issue over which judicial review is sought. See Stone
   v. I.N.S., 514 U.S. 386, 405-06 (1995).
                                                C.
           To recap this case’s facts: On April 10, 2019, the Immigration Judge
   (“IJ”) denied Carranza-Albayero’s motion to reopen in absentia removal
   proceedings. The IJ refused to exercise its statutory and regulatory reopening
   power. Carranza-Albayero appealed that decision to the BIA, but she
   challenged only the IJ’s refusal to sua sponte reopen the proceedings. The



           2
             A motion for regulatory reopening must show “exceptional circumstances.” 8
   C.F.R. § 10032.23(a). Alternatively, to be entitled to equitable tolling, the petitioner must
   establish “two elements: ‘(1) that he has been pursuing his rights diligently, and (2) that
   some extraordinary circumstance stood in his way and prevented timely filing.’” Lugo-
   Resendez, 831 F.3d at 344 (quoting Menominee Indian Tribe of Wis. v. United States, 577 U.S.
   250, 255 (2016)).




                                                5
Case: 20-60488      Document: 00516306389          Page: 6    Date Filed: 05/04/2022




                                    No. 20-60488


   BIA then summarily affirmed IJ’s decision. Carranza-Albayero did not appeal
   that summary denial to this court, instead she sought reconsideration with
   the BIA, again challenging only the IJ’s refusal to exercise sua sponte
   reopening authority. The BIA then denied reconsideration of its summary
   decision.
          Carranza-Albayero purports to appeal only the BIA’s decision
   denying her reconsideration motion, but she avers that we also have
   jurisdiction to review the original BIA decision summarily affirming the IJ’s
   refusal to exercise regulatory or statutory reopening authority. That is often
   the case. See Mata, 576 U.S. at 147-48. But not here. First, Carranza-
   Albayero’s motion to reopen was indisputably late and she did not seek
   tolling of the limitations period. The motion thus is deemed a motion for sua
   sponte reopening which we lack jurisdiction to review.
          The second reason we lack jurisdiction pertains to the notices of
   appeal. The IJ refused to exercise either its statutory or its regulatory
   reopening power. Thus, in theory we have jurisdiction to review the statutory
   reopening decision. However, in both of her appeals to the BIA, Carranza-
   Albayero asserted only one “[i]ssue [p]resented”: whether the IJ erred in his
   exercise of “sua sponte authority.” And Carranza-Albayero’s petition for
   review in this court challenges only the BIA’s denial of the motion to
   reconsider. So Carranza-Albayero did not preserve for our review the
   underlying IJ’s decision pertaining to its statutory reopening power. See
   Guevara, 450 F.3d at 176. Instead, she only preserved the regulatory
   reopening issue. And under our caselaw, which the Supreme Court has not
   disturbed, we lack jurisdiction over that issue. Lugo-Resendez, 831 F.3d at 343.
          The parties rely on Nguhlefeh Njilefac v. Garland, 992 F.3d 362 (5th
   Cir. 2021), to establish jurisdiction. In that case, we exercised jurisdiction
   under somewhat similar circumstances. Id. at 365. There, an IJ had denied
   asylum to the petitioner, who appealed to the BIA. Petitioner’s counsel,




                                          6
Case: 20-60488     Document: 00516306389          Page: 7    Date Filed: 05/04/2022




                                   No. 20-60488


   however, never filed any briefing before the BIA. Id. at 364. The BIA sent the
   petitioner’s counsel a briefing schedule to the address on file, but counsel
   said he never received the schedule. Id. After the BIA upheld the IJ’s
   decision, resolving the petitioner’s arguments raised in the notice of appeal,
   the petitioner sought reconsideration on due process grounds. Id. The BIA
   denied the motion for reconsideration, and the petitioner sought review in
   this court. We said that we had “jurisdiction to review the Board’s decision
   denying [the petitioner’s] motion for reconsideration under 8 U.S.C.
   § 1252(a).” Id. at 365. But because the petitioner’s motion for
   reconsideration was timely filed, it could properly be treated as a motion for
   statutory reopening. See id. Nguhlefeh Njilefac does not disturb the framework
   described above.
          In sum, we lack jurisdiction over this petition for review of a BIA
   decision pertaining only to regulatory reopening power. We therefore
   DISMISS the petition.




                                         7